DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 12/28/20 is acknowledged.
         Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/17/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
The Examiner has approved drawings filed on 6/14/19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 4, 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  West et al., (US.PGPUB NO: 20190158011A1).
As to claim 1, West discloses a system for skyline prediction for a cyber-physical array (abstract), comprising:
a visual sensing module, wherein a set of skyline features are captured in a video (note, multiple sky images are captured (video images) by a distributed network of digital cameras (visual module) a level of solar radiation at a point of interest (POI) (sky features); and
a processor in operative communication with the visual sensing module, wherein the processor is operable to perform operations comprising (see paragraph 0281):
classifying the captured set of skyline features based on parametric analysis of the set of skyline features to classify further images and predicts the solar irradiation at any location within the area covered by cameras 107, 108 and 109 (par. [0279], [0292] [0308]); and 
predicting a set of future skyline features based on a phase-space trajectory analysis of the set of skyline features (note, determining a predicted solar irradiance value based on the parameter values (par. [0091]). Capturing the multiple training sky images may be at predetermined locations, orientations and lens configurations of the image sensor(par [0092]), examining clouds predicted to intersect a line between the sun and the ground locations of interest (phase space trajectory) (par. [0321]).

As to claim 7, West discloses the system of claim 6, wherein the time series matrix is representative of pixel values and pixel locations over a plurality of consecutive frames (see paragraph 0301, 0311).
As to claim 8, West discloses the system of claim 1, further comprising: a solar panel array comprising a plurality of solar panels (see paragraph 0280); and one or more smart monitoring devices (see paragraph 293), wherein the one or more smart monitoring devices are in operative association with the solar panel array for sensing one or more measurements associated with at least one of the plurality of solar panels (see paragraph 346, 362, 417).
As to claim 9, West discloses the system of claim 8, wherein the processor is in operative communication with the one or more smart monitoring devices (see  paragraph 275 , 345 - 346 ), wherein the processor is operable to perform operations further comprising: executing a fault detection algorithm using measurements associated with the plurality of solar panels ( see paragraph 262, 281, 294), wherein the fault detection algorithm utilizes a distributed Euclidean distance (see paragraph 314, 432, 346)-based outlier detector ( see paragraph 447 – 448).
As to claim  10, West discloses the system of claim 8, wherein the system is operable to re-configure ( see paragraph 447 ) solar panel connection topology based 
As to claim 11, West discloses the system of claim 8, wherein the system is operable to re-configure ( see paragraph 447 ) solar panel connection topology based on the set of future skyline features ( see paragraph 214- 215, 310 , skyline features see paragraph 452) .
Allowable Subject Matter
Claims 2- 3, 5- 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other prior art cited 
8. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 7010167; 8189877; 8989483; 9031809; US PGPUB NO.20150302575; 20120320219; 20100309330; 20190158011; 20150371440.






Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669